Citation Nr: 0918968	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  99-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, including pancreatitis. 

2.  Entitlement to service connection for a gastrointestinal 
disorder, including pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
December 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia - which, in part, determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a 
gastrointestinal disorder.  The Veteran perfected an appeal 
of this claim.  His claims file subsequently was transferred 
to the RO in New York, New York.

In an August 2006 decision, the Board remanded this issue for 
additional development.

In a June 2008 decision, the Board again remanded this issue 
for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1955 decision, the RO denied the Veteran's 
claim for service connection for a gastrointestinal disorder; 
including pancreatitis, this decision is final.

2.  Evidence submitted since the April 1955 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The Veteran is not shown to currently have a 
gastrointestinal disorder, including pancreatitis.  


CONCLUSIONS OF LAW

1.  The April 1955 rating decision denying the Veteran's 
claim for service connection for a gastrointestinal disorder, 
including pancreatitis is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence received since the April 1955 rating decision is 
new and material and the claim of entitlement to service 
connection for a gastrointestinal disorder, including 
pancreatitis is reopened.  38 U.S.C.A. §§ 5103, 5108, 7104, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for service connection for a 
gastrointestinal disorder, including pancreatitis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Regarding the Veteran's claim for whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for a gastrointestinal disorder, 
including pancreatitis, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claims.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision to reopen the claim, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

Regarding the issue of service connection for a 
gastrointestinal disorder, including pancreatitis, notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

A July 2008 post-rating letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The July 2008 letter also notified the Veteran that he could 
send VA information that pertained to his claim and further 
provided general information as to how, in the event service 
connection is granted, VA assigns disability ratings and 
effective dates, as well as the type of evidence that impacts 
these determinations.  Kent v. Nicholson, 20 Vet.App.1 
(2006), requires that proper VCAA notice, in the context of a 
petition to reopen a previously denied and unappealed claim, 
must apprise the veteran of the specific element(s) of the 
claim that were deficient in the prior decision. This 
requirement is satisfied by the July 2008 letter and the 
January 2009 supplemental statement of the case, which spell 
out the basis for the prior denial and what is necessary to 
reopen the claim. 

After issuance of the July 2008 letter, and opportunity for 
the Veteran to respond, the January 2009 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the aforementioned notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, VA treatment 
records, and private treatment records.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


I.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, including pancreatitis.

A preliminary review of the record reveals the Veteran's 
original claim for service connection for a gastrointestinal 
disorder, filed in April 1955, was denied in a December 1955 
rating decision on the basis that a gastrointestinal 
condition was not found on the last examination.  He did not 
appeal that decision.  See U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2008).

In February 1997, the Veteran filed a petition to reopen this 
claim.  A September 1997 RO rating decision denied his 
petition.  In November 1997, the Veteran filed another 
petition to reopen his claim which served as a notice of 
disagreement (NOD) as it was filed within a year of the 
September 1997 rating decision.  In an August 1998 rating 
decision, the RO again determined that new and material 
evidence had not been submitted to do reopen the claim.  

Accordingly, the Veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a gastrointestinal disorder, including pancreatitis.  38 
U.S.C.A. § 5108.

To reopen the claim, new and material evidence must have been 
received since the last final denial of the claim on any 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  In this case the last final denial was the April 
1955 rating decision.

For claims to reopen submitted prior to August 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the April 1955 rating decision 
includes July 1957 and 1991 medical records indicating the 
Veteran received treatment for acute gastritis and biliary 
colic, and gallbladder removal and an ulcer respectively.  
These treatment notes provide a diagnosis of a 
gastrointestinal disorder, and relate to the previously 
unestablished element of a current disability.  This evidence 
is new and material.  As new and material evidence has been 
submitted the claim for service connection for a 
gastrointestinal disorder, including pancreatitis, is 
reopened.   






II.  Entitlement to service connection for a gastrointestinal 
disorder, including pancreatitis.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).    

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical or 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records detail that the Veteran was treated 
for acute cholecystitis in March 1953.  The Veteran was again 
treated for acute cholecystitis in October 1953.  Therefore, 
the element of an in-service injury is satisfied.

An October 1955 VA examination was negative for complaints or 
diagnoses related to a gastrointestinal disorder, including 
pancreatitis.

A July 1957 private treatment records diagnosed the Veteran 
with acute gastritis and biliary colic. In 1991, the Veteran 
was hospitalized at a private facility for gallbladder 
removal and an ulcer.

In November 1992 the Veteran underwent a VA general medical 
examination.  The examination was negative for complaints or 
diagnoses related to a gastrointestinal disorder, including 
pancreatitis.

After a full review of the record, including the medical 
evidence and the Veteran's statements, the Board finds that 
service connection for a gastrointestinal disorder, including 
pancreatitis, is not warranted. 

None of the medical evidence of record reflects a current 
diagnosis of any a gastrointestinal disorder, including 
pancreatitis, and the Veteran has not presented or identified 
any existing medical evidence that, in fact, reflects a 
diagnosis of  a gastrointestinal disorder.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Thus, where, as here, no competent and persuasive 
medical evidence establishes the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the instant case, the claim for service connection for a 
gastrointestinal disorder, including pancreatitis must be 
denied, because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not been 
met.

In addition to the medical evidence, the Board has considered 
assertions advanced by the Veteran.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the Veteran is not competent 
to render a probative (persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his own assertions as 
to either the nature or etiology of his gastrointestinal 
disorder complaints have no probative value. 

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as there is nothing of record to suggest that 
the appellant currently has a gastrointestinal disorder of 
any kind, much less one related to his period of military 
service..
 
For all the foregoing reasons, the claim for service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as no competent, probative 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 












ORDER

New and material evidence has been received and the Veteran's 
claim for service connection for a gastrointestinal disorder, 
including pancreatitis is reopened.

Entitlement to service connection for a gastrointestinal 
disorder, including pancreatitis is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


